JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-15-00034-CV

                              D’JUNA LEBLANC, Appellant

                                             V.

                              KENNETH PALMER, Appellee

   Appeal from the 75th District Court of Liberty County. (Tr. Ct. No. CV1205576).

         This case is an appeal from the final judgment signed by the trial court on
September 5, 2014. The Supreme Court of Texas transferred the appeal from the Court
of Appeals for the Ninth District of Texas to this Court. After submitting the case on the
appellate record and the arguments properly raised by the parties, the Court holds that the
trial court’s judgment contains no reversible error. Accordingly, the Court affirms the
trial court’s judgment.

         The Court orders that the appellant, D’Juna LeBlanc, pay all appellate costs.

         The Court orders that this decision be certified below for observance.

Judgment rendered November 17, 2015.

Panel consists of Justices Keyes, Massengale, and Lloyd. Opinion delivered by Justice
Keyes.